PER CURIAM.
Plaintiff in error was adjudged guilty of contempt of coui’t for disobeying an injunctional order restraining him from maintaining a common nuisance in violation of the National Prohibition Act (41 Stat. 305). The recent decisions of this court in Lewinsohn v. U. S., 278 Fed. 421; Allen v. U. S.. 278 Fed. 429, Grossman v. U. S., 280 Fed. 683, Shore v. U, S., 282 Fed. 857, and Heitler v. U. S., 280 Fed. 703, determine practically all of the assignments of error adversely to plaintiff in error.
*861As to the remaining assignment of error, it appears that defendant did not take the stand to dispute the testimony offered by the government, and we are satisfied that the finding is supported by the evidence.
The judgment is affirmed.